Wang v UBS AG (2016 NY Slip Op 03596)





Wang v UBS AG


2016 NY Slip Op 03596


Decided on May 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2016

Sweeny, J.P., Acosta, Manzanet-Daniels, Gische, Gesmer, JJ.


1079 652460/14

[*1]Fred Simcha Wang, Plaintiff-Appellant,
vUBS AG, Defendant-Respondent, John Does 1-10, et al., Defendants.


Fred Simcha Wang, appellant pro se.
Katten Muchin Rosenman, LLP, New York (Tenley Mochizuki of counsel), for respondent.

Order, Supreme Court, New York County (Robert Reed, J.), entered May 7, 2015, which, on the record of the hearing dated April 30, 2015, granted defendant USB AG's motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff's claim must be brought in a different forum in accordance with the forum selection clause contained in the account agreement entered into by the parties, and plaintiff failed to meet his burden of showing that the forum selection clause should not be enforced (see Braverman v Yelp, Inc., 128 AD3d 568 [1st Dept 2015], lv denied 26 NY3d 902 [2015]; British W. Indies Guar. Trust Co. v Banque Internationale A Luxembourg, 172 AD2d 234 [1st Dept 1991]). The forum selection clause applies to the fraud claims, as they arise out of and in connection with the parties' account agreement (see Zachariou v Manios, 50 AD3d 257 [1st Dept 2008]).
The court, as an alternative basis for dismissal, properly found that the complaint should be dismissed based on the ground of forum non conveniens (CPLR 327; Peters v Peters, 101 AD3d 403 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 5, 2016
DEPUTY CLERK